                     Case 19-12256-BLS           Doc 258       Filed 11/15/19        Page 1 of 2


                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARB

                                                                )
In re                                                           )      Chapter I I
                                                                )
DESTINATION MATERNITY                                           )      Case   No. 19-12256 (BLS)
CORPORATION, et al.,t                                           )
                                                                )      (Jointly Administered)
                                                                )
                                      Debtors.                  )
                                                                )

                             NOTICE OF RESCHED                   OMNIBUS HEARING

            PLEASE TAKE NOTICE that, pursuant to the Court's directive, the omnibus hearing

scheduled for November 20, 2019 at 2:00 p.m. (ET) (the "November 20 Hearing") has been

adjourned to November 22,2019 at 10:00 a.m. (ET) (the "November 22 Hearing") before The

Honorable Brendan              L.   Shannon, United States Bankruptcy Court Judge, United States

Bankruptcy Court for the District of Delaware,824 Market Street,6tl'Floor, CourtroomNo.                             l,

Wilmington, Delaware I 9801.



                               IREMAINDER OF PAGE INTENTIONALLY LEFT BLANKJ




I The Debtors in these chapter 1 I cases, along with the last four digits of each Debtor's federal tax identification
                                                                                                                rùy'ork
number, are: Destination Maternity Corporation (5573); DM Urban Renewal, LLC (N/A); and Mothers
Canada, Inc. (4780). The location of the Debtors' principal place of business is           232  Strawbt'idge   Drive,
Moorestown, New Jersey 08057.
{   I2s8.002-W00s8822.   }
                   Case 19-12256-BLS   Doc 258    Filed 11/15/19   Page 2 of 2



         PLEASE TAKE FURTHER NOTICE that all matters scheduled for the November 20

Hearing will now be heard at the November 22 Hearing.



Dated: November 15, 2019
Wilmington, Delaware


                                  A am . Landis (DE Bar -o. 3407)
                                  Kerri K. Mumford (DE Bar No. 4186)
                                  Jennifer L. Cree (DE Bar No. 5919)
                                  919 North Market Street, Suite 1800
                                  Wilmington, Delaware 19801
                                  Telephone:     (302) 467-4400
                                  Facsimile:     (302) 467-4450
                                  Email:         landis@lrclaw.com
                                                 mumford@lrclaw.com
                                                 cree@lrclaw.com
                                  - and-

                                  KIRKLAND & ELLIS LLP
                                  KIRKLAND & ELLIS INTERNATIONAL LLP
                                  Christopher T. Greco, P.C.(Admitted pro hac vice)
                                  601 Lexington Avenue
                                  New York, New York 10022
                                  Telephone:     (212) 446-4800
                                  Facsimile:     (212) 446-4900
                                  Email:         christopher.greco@kirkland.com

                                  Proposed Co-Counsel to the Debtors and Debtors in Possession




{ 1258 002-W0058822.)                         2
